Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki 2004/0226375 teaches a method to make a capacitive accelerometer, including: electrode surfaces S11 having a smaller extend then an electrode surface of a second electrode M11.  The electrodes S are “impurity-doped” (Para 35).  However, there is no “cavity” (Applicant’s claim 1), and the electrodes are modified (“modifying”, Applicant’s claim 1).

As to claim 1, note was made of the “smaller extent” (line 12) and “wherein modifying the electrode wall surface of the first electrode comprises forming a counterdoped region in the electrode wall surface of the first electrode in a port of the semiconductor layer which faces away from the cavity” (italics added, lines 3-5 from last, claim 1), with remaining claim limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861